              Case 3:20-cv-01510-ADC Document 7 Filed 07/30/21 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



  ERNESTO RUIZ-ROMERO

         Plaintiff,

         v.                                                 Civil No. 20-1510 (ADC)

  STELARIS FOOD 369, Inc.,

         Defendant.



                                         OPINION AND ORDER

       On September 29, 2020, Ernesto Ruiz-Romero (“plaintiff”) filed a pro se complaint for

employment retaliation against Stelaris Food 369, Inc. and a motion to proceed in forma pauperis.

ECF Nos. 1, 2. The Court denied plaintiff’s request to proceed in forma pauperis and granted

plaintiff fifteen days to pay applicable filing fees. ECF No. 6. The Court explicitly warned

plaintiff that failure to comply may entail sanctions including dismissal of the case. Id. In order

to assist plaintiff, the Court instructed plaintiff to visit this District Court’s web site to calculate

the applicable filing fees. Id. Thus, plaintiff’s motions to amend the complaint were held in

abeyance pending compliance with this Court’s Orders. Id.

       To date, plaintiff has not responded or moved for an extension of time to comply.

       The Court also notes that since 2019, plaintiff has filed over 10 civil actions in the Puerto

Rico Court of First Instance (“state court”) and well over 50 civil actions from 2012 to 2019, four

of them against the same defendant named in the instant action, Stelaris Food 369, Inc. See Ernesto
           Case 3:20-cv-01510-ADC Document 7 Filed 07/30/21 Page 2 of 3

Civil No. 20-1510 (ADC)                                                                      Page 2


Ruiz-Romero v. Stelaris Foods 369, Inc., JPE2017-069; Ernesto Ruiz-Romero v. Stelaris Foods 369, Inc.,

JPE2017-070; Ernesto Ruiz-Romero v. Stelaris Foods 369, Inc., JPE2017-071; Ernesto Ruiz-Romero v.

Stelaris Foods 369, Inc., JPE2017-064.

       In plaintiff’s most recent state actions, plaintiff filed a motion to proceed in forma pauperis

filled out in the English language. According to his own statements, in 2021 plaintiff was

working for a “construction site” earning an income of $7.25 an hour and received other benefits.

See Ruiz-Romero v. Radamés Gomera Salinas, GM2021CV00628; Ruiz-Romero v. Hosp. Menonita,

GM2021CV00627.

       A review of this Court’s electronic docket reveals that plaintiff has filed 15 pro se civil

actions in this Court. Among them, plaintiff filed a civil action against defendant Stelaris Food

369, Inc. filed on December 20, 2018, which was dismissed precisely because of plaintiff’s failure

to pay the applicable filing fee. See Ernesto Ruiz-Romero v. Stelaris Foods 369, Inc., 18-2018(PAD).

       Pursuant to all the above and in light of plaintiff’s failure to comply with this Court order

at ECF No. 6, the case is hereby dismissed for failure to pay the applicable filing fee. ECF No. 2.

Pending motions at ECF Nos. 3, 4, 5 are MOOT.

       Plaintiff is hereby forewarned that this Court will not tolerate the misuse and abuse of a

statute and filing fee exemption designed to “ensure that indigent litigants have meaningful

access to federal courts.” Neitzke v. Williams, 490 U.S. 319, 324 (1989)(citing Adkins v. E.I. DuPont

de Nemours & Co., 335 U.S. 331, 342–343 (1948)). As discussed before, this case would be plaintiff’s

sixth civil action against defendant. At least one those other five cases was recently dismissed
            Case 3:20-cv-01510-ADC Document 7 Filed 07/30/21 Page 3 of 3

Civil No. 20-1510 (ADC)                                                                  Page 3


by a sister Court within this District for failure to pay the applicable filing fee. Ernesto Ruiz-

Romero v. Stelaris Foods 369, Inc., 18-2018(PAD). Accordingly, plaintiff is hereby admonished that

continuous improper use of in forma pauperis mechanisms and filing of frivolous actions may

entail sanctions, including imposition of fees and costs and other monetary sanctions, see, inter

alia, Fed. R. Civ. P. 11; 28 U.S.C. § 1927.

       Clerk of Court is to enter judgment dismissing the case accordingly.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 29th day of July, 2021.

                                                  S/AIDA M. DELGADO-COLÓN
                                                  United States District Judge
